DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 06/02/2022.

Claims 1-10, 21-30 are pending and being examined.  Claims 11-20 are canceled.  Claim 1 is amended and claims 21-30 are newly added with no new subject matter being introduced.

Claims 1-10 and 21-30 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Likourezos on 08/30/2022.
The application has been amended as follows: 
1. (Currently Amended) A method of capturing CO2 and converting the captured CO2 into useful byproducts, the method comprising:
providing a material including an aerogel holding an ionic liquid;
exposing the material to a gas comprising CO2 and to a source of thermal energy to capture CO2 within the material;
removing the material from exposure to the gas comprising CO2 and to the source of thermal energy; and
washing the material with a solution to convert the captured CO2 and wash the converted, captured CO2 from the material as filtrate.

21. (Currently Amended) A method of capturing CO2 and converting the captured CO2 into useful byproducts, the method comprising:
providing a material including a material matrix holding an ionic liquid in a solid state;
exposing the material to a gas comprising CO2 and enabling a first phase change of the ionic liquid from the solid state to a liquid state;
capturing CO2 within the material while the ionic liquid is in the liquid state;
enabling a second phase change of the ionic liquid from the liquid state back to the solid state; and
washing the material with a solution to convert the captured CO2 and wash the converted, captured CO2 from the material as filtrate.

26. (Currently Amended) A method of repeatedly capturing CO2 and converting the captured CO2 into useful byproducts, the method comprising: 
providing a reusable CO2 absorber including a graphene aerogel 

exposing the reusable CO2 absorber to a gas comprising CO2 and to a source of thermal energy to capture CO2 within the reusable CO2 absorber;
removing the reusable CO2 absorber from exposure to the gas comprising CO2 and to the source of thermal energy; and
washing the reusable CO2 absorber with a solution to convert the captured CO2 and wash the converted, captured CO2 from the reusable CO2 absorber as filtrate.

30. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to “providing a material including an aerogel holding an ionic liquid”.
The prior art references do not teach nor render obvious all of the cumulative limitations of independent claim 21 with particular attention to “providing a material including a material matrix holding an ionic liquid in a solid state”.
The prior art references do not teach nor render obvious all of the cumulative limitations of independent claim 26 with particular attention to “providing a reusable CO2 absorber including a graphene aerogel holding an ionic liquid”.
Wright et al. (US 2008/0087165 A1) is considered to be the closest prior art.
Wright teaches a method of capturing CO2 and converting the captured CO2 into useful byproducts such as limestone and algae biomass (Wright, abstract, [0011]-[0012]).  Wright teaches providing a material including a material matrix holding an ionic liquid (Wright, abstract, [0040], and [0048]).  Wright teaches washing the material with a solution to convert the captured CO2 and wash the converted, captured CO2 from the material as filtrate by teaching the CO2 is extracted using an ion exchange resin and the CO2 is stripped from the resin using a secondary carbonate/bicarbonate wash (Wright, [0013]).  Wright teaches CO2 exchange is accelerated at higher temperatures (Wright, [0047]).
Wright does not teach nor obviate the material matrix includes an aerogel and/or a graphene aerogel holding an ionic liquid.  Wright also does not teach nor obviate the material matrix holding an ionic liquid in solid state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734